      Case 4:18-cr-00013-CDL-MSH Document 36 Filed 03/31/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

CLINT WALKER,                  :
                               :
          Petitioner,          :
                               :           CASE NO. 4:18-cr-13 CDL MSH-1
vs.                            :           CASE NO. 4:21-cv-13-CDL-MSH
                               :                 28 U.S.C. § 2255
UNITED STATES OF AMERICA,     :
                               :
          Respondent.          :
______________________________

                                   ORDER

      Petitioner now seeks to withdraw his previously filed motion

to vacate, set aside, or correct which he filed pursuant to 28

U.S.C. § 2255 based upon Rehaif v. United States, -- U.S. --, 139

S. Ct. 2191 (2019) (ECF No. 31).        See Mot. to Withdraw 1, ECF No.

35.   Finding good cause, the Court grants Petitioner’s motion to

withdraw his previously filed motion.          Accordingly, his motion to

vacate (ECF No. 31) and Respondent’s motion to dismiss (ECF No.

33) are terminated.

            SO ORDERED this 3VW day of March, 2021.

                                   S/Clay D. Land
                                   UNITED STATES DISTRICT JUDGE
                                   MIDDLE DISTRICT OF GEORGIA
